Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-89 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/26/2020 (13), 8/04/2020, 8/27/2020, 10/01/2020, 10/18/2020, 11/15/2020, 12/22/2020, 1/18/2021, 03/03/2021, 6/22/2021(2), 9/26/2021, 11/23/2021, 02/13/2022 . The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title Objection
The title of the invention is not descriptive relevant to the subject of this continuation according to its own specific inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims Objections
Referring to Claim 31 objected to because of the following informalities:  The limitations “wherein t the first message comprise a maximum value”, is a typographical error.
Claim Rejections - 35 USC § 112
Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example in the specification and respective diagrams (fig. 7a, 11, and 12a) it is unclear from the specification what devices are first server and second server and which tunnel device is establishing the connection with the first server and what is first and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 31, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 31 , the limitations “herein t the first message comprises a maximum value, and wherein the selecting of the tunnel device, is based on the first value associated with the selected tunnel device being lower than the maximum value” is vague and indefinite. It cannot be ascertained what the first value and what is the maximum value satisfies a criteria.
Regarding claims 32, the limitation “wherein the selecting of the tunnel device, is based on the first value associated with the selected tunnel device further being higher than the minimum value” is vague and indefinite as it is not clear what the first value is what is a minimum value. For the purposed of examination, the office interprets the limitation as “, is based on the first value associated with the selected tunnel device” Appropriate corrections are required.
Referring to claims 79 & 80 contains the trademark/trade name  “Microsoft Windows Server®”, Linux, or UNIX Microsoft Windows Server® 2003, Linux™, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, 
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
In the present case, the trademark/trade name is used to describe software, the identification/description is indefinite. For purposes of art examination, the claim has been construed to refer any of the various operating systems. Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements are auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-66 of US pat 10880266 related Application No. 16/481,470.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-89 are anticipated by claims 1-66 of the issued US patent.
Instant Application: 
Claims: 1
Issued US pat 10880266
Claims: 1

A method for fetching a content identified by a content identifier by using tunnel devices, for use with a first and second servers and a group of tunnel devices that are each connected to the Internet and are each addressable in the Internet using a respective IP address, where the first server stores a list of the IP addresses associated with the tunnel devices in the group, the
method by the first server comprising:

receiving, from the second server, a first message that includes the content identifier;

‘

selecting, an IP address associated with a tunnel device from the list of tunnel devices, in response to the received first message; and


sending, to the selected tunnel device, a second message that comprises the content identifier using an IP address of the selected tunnel device.

1. 	A method for fetching a content that is identified by a content identifier by a client device from a web server using a group of tunnel devices, for use with first and second servers and the group of tunnel devices that are each connected to the Internet and are each addressable in the Internet using a respective Internet Protocol (IP) address, wherein the first server stores a list of tunnel devices by the IP addresses associated with the tunnel devices in the group, the method comprising:
sending, by the client device to the second server, a request message that comprises the content identifier;
receiving, by the second server from the client device, the request message;
sending, by the second server to the first server, a first message in response to the received request message;
receiving, by the first server from the second server, the first message;
selecting, by the first server, a tunnel device from the list of tunnel devices by selecting an IP address that is associated with the selected tunnel device, in response to the received first message;
sending, by the first server to the selected tunnel device, a second message using the selected IP address of the selected tunnel device;
receiving, by the selected tunnel device from the first server, the second message;
sending, by the selected tunnel device to the web server, a content request that comprises the content identifier, in response to the received second message;
receiving, by the selected tunnel device from the web server, the content, in response to the content request;
sending, by the selected tunnel device to the second server, the received content, in response to the receiving of the second message from the first server;
receiving, by the second server from the selected tunnel device, the received content;
sending, by the second server to the client device, the received content in response to the receiving the content from the selected tunnel device; and
receiving, by the client device from the second server, the content in response to the request message,
wherein each of the first and second messages comprises the content identifier, and wherein the sending by the selected tunnel device to the web server of the content request that comprises the content identifier is in response to the received second message,
and wherein the sending, by the selected tunnel device to the second server of the content comprises:
sending, by the selected tunnel device from the group of tunnel devices to the first server, the content;
receiving, by the first server from the selected tunnel device from the group of tunnel devices, the content.



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent 10880266 in view Shribman US Pub, US pub, 2015/0067819). Claim 1 of instant application is much broader than the issued application.  Except for the identified elements above, claims 1 of Application 10880266 contains every elements of claim 1 in the instant application and thus anticipate claim 1 of the instant application. This is a provisional obviousness-type double patenting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Shribman because by doing so it would allow a system to tunnel selection among group of tunnel devices over the internet connected plurality of content server and intermediary devices. 
This is substantially similar in nature to this application as can clearly be seen. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of US patent No. 10880266. This is a non-statutory obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-29, 33-66, 72-74, 76-82 and 84-89 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shribman et al (US pub, 2015/0067819).
Referring to claim 1, Shribman teaches a method for fetching a content identified by a content identifier by using tunnel devices, for use with a first and second servers and a group of tunnel devices that are each connected to the Internet and are each addressable in the Internet using a respective IP address, where the first server stores a list of the IP addresses associated with the tunnel devices in the group (see paragraph [191], multiple data server, multiple clients and tunnel devices), the method by the first server comprising:
receiving, from the second server, a first message that includes the content identifier (see paragraph [196],  fetching over the Internet a first content, identified by a first content identification, by a first device, identified in the Internet by a first identifier, from a second server identified in the Internet);
selecting, an IP address associated with a tunnel device from the list of tunnel devices, in response to the received first message (see paragraph [203], selecting a device associated with group of devices (tunnel devise) in response to the received message, Also see para [191]. [508]); and
sending, to the selected tunnel device, a second message that comprises the content identifier using an IP address of the selected tunnel device (see paragraph [507]-[509], sending a second message to selected agents comprising identifier using an IP address of the selected device, also see paragraph [447]).
Referring to claim 2, Shribman teaches the method according to claim 1, further comprising: receiving, by the first server from the selected tunnel device, the content (see paragraph [197], receiving the first content identification); and
sending, by the first server to the second server, the content (see paragraph [197] sending the first content to the first device ).
Referring to claim 3, Shribman teaches the method according to claim 1, wherein the second message comprises the IP address of the second server (see paragraph [203], the second identifier may be an IP address).
Referring to claim 4, Shribman teaches the method according to claim 1, for use with a first device that is connected to the Internet and addressable in the Internet using a first IP address, the method further comprising:
receiving, by the first server from the first device, a third message (see paragraph [198], the first device sending a third request to the third device using the fourth identifier); and
storing, by the first server, the first IP address in the list, and adding the first device to the group of tunnel devices, so that the first device can be selected as a tunnel device as part of the selecting [191], Fig. 5a, adding devices to the group of tunnel devices).
Referring to claim 5, Shribman teaches the method according to claim 4, wherein the third message comprises at least one value relating to at least one attribute type associated with the first device  (see paragraphs [258], [570], [571]).
Referring to claim 6, Shribman teaches the method according to claim 4, further comprising storing, the at least one value, as associated with the first device or with the first IP address (see paragraph [586], database 392 storing value associated with first device various manufacture and WAP types).
Referring to claim 7, Shribman teaches the method according to claim 4, further comprising establishing a connection with the first device, and wherein the initiated communication with the first device uses the established connection ([192], establishing a connection between device using TCP connection).
Referring to claim 8, Shribman teaches the method according to claim 7, wherein the established connection is a TCP connection using “Active OPEN’, ‘Passive OPEN’, or TCP keepalive mechanism  (see paragraphs [204], establishing a connection, such as an `Active OPEN` or a `Passive OPEN – also see [237]).
Referring to claim 9, Shribman teaches the method according to claim 7, wherein the established connection is uses, or is based on, Virtual Private Network (VPN) (see paragraphs [237], [430]).
Referring to claim 10, Shribman teaches the method according to claim 1, further comprising for each of the tunnel devices in the group: receiving, from each of the tunnel devices, a respective third message (see paragraph [199]); and
storing, the IP address of the tunnel device in the list, and adding the tunnel device to the group of tunnel devices, so that the tunnel device can be selected as a tunnel device as part of the selecting by the first server (see paragraph [504], adding new device shown In update list).
Referring to claim 11, Shribman teaches the method according to claim 10, wherein the third message comprises at least one value relating to at least one attribute type associated with the tunnel device [424], attribute type shown in column 41a).
Referring to claim 12, Shribman teaches the method according to claim 10, further comprising storing, the at least one value, as associated with the tunnel device or with the tunnel device IP address (see paragraph [586], database 392 storing value associated with first device various manufacture and WAP types).
Referring to claim 13, Shribman teaches the method according to claim 10, further comprising establishing a connection with the tunnel device, and wherein the communication is initiated with the tunnel device using the established connection ([192], establishing a connection between device using TCP connection).
Referring to claim 14, Shribman teaches the method according to claim 13, wherein the established connection is a TCP connection using “Active OPEN’, ‘Passive OPEN’, or TCP keepalive mechanism (see paragraphs [204], establishing a connection, such as an `Active OPEN` or a `Passive OPEN – also see paragraph [237]).
Referring to claim 15, Shribman teaches the method according to claim 13, wherein the established connection is uses, or is based on, Virtual Private Network (VPN) (see paragraphs [237], [430]).
Referring to claim 16, Shribman teaches the method according to claim 1, wherein the first message comprises a first IP address (see paragraph [425]).
Referring to claim 17, Shribman teaches the method according to claim 16, wherein the selecting, by the first server of the tunnel device from the list of tunnel devices is based on, or in response to, the received first IP address (see paragraph [426]).
Referring to claim 18, Shribman teaches the method according to claim 17, wherein the selecting of the tunnel device comprises selecting a tunnel device having the first IP address (see paragraph [191]).
Referring to claim 19, Shribman teaches the method according to claim 1, for use with a first tunnel device in the group that is operating in multiple states that includes an idle state and non-idle states, the method further comprising selecting the first tunnel device in response to the first tunnel device being in the idle state (see paragraph [427], tunnel device is idling.
Referring to claim 20, Shribman teaches the method according to claim 19, further comprising receiving, from the first tunnel device, a message responsive to the first tunnel device state (see paragraph [424], [425]); and 
wherein the first tunnel device is selected in response to the first tunnel device state being the idle state (see paragraphs [427], [428]).
Referring to claim 21, Shribman teaches the method according to claim 20, further comprising: receiving, from the first tunnel device, a first status message (see paragraph [431]); and adding, the IP address of the first tunnel device to the list of IP addresses in response to received first status message (see paragraph [433]).
Referring to claim 22, Shribman teaches the method according to claim 21, further comprising: receiving, from the first tunnel device, the second status message (see paragraph [536], receiving the state of fetching); and
removing, the IP address of the first tunnel device from the list of IP addresses in response to received second status message (see paragraph [426], update list involves remove IP addresses in the database).
Referring to claim 23, Shribman teaches the method according to claim 1, for use with a first attribute type, and wherein each of the tunnel devices in the group is associated with a first value relating to the first attribute type, and wherein the method further comprising storing, the first value for associated each of the tunnel devices in the group (see paragraph [586], database 392 storing value associated with first device various manufacture and WAP types).
Referring to claim 24, Shribman teaches the method according to claim 23, wherein the first value comprises a numeric value or an identifier of a feature, a characteristic, or a property of the first attribute type (see paragraph [193], various attributes or characteristics of the tunnel devices, its operation environment, history, and any other characteristics).
Referring to claim 25, Shribman teaches the method according to claim 23, wherein the selecting of the tunnel device, is based on the first value associated with the selected tunnel device (see paragraph [193], the selection may use various attributes or characteristics of the tunnel devices, its operation environment, history, and any other characteristics).
Referring to claim 26, Shribman teaches the method according to claim 23, further comprising receiving, from each of the tunnel devices in the group, the respective first value (see paragraph [278], receiving the first piece of data ).
Referring to claim 27, Shribman teaches the method according to claim 23, wherein the first message comprises one or more values, and wherein the selecting of the tunnel device, is based on comparing the one or more values to the first value associated with the selected tunnel device (see paragraphs [200], distinct from the second device, distinct involve comparing one or more values, [440]).
Referring to claim 28, Shribman teaches the method according to claim 23, wherein the first message comprises a requested value, and wherein the selecting of the tunnel device, is based on the requested value being equal to the first value associated with the selected tunnel device ([0446], criteria for selection).
Referring to claim 29, Shribman teaches the method according to claim 23, wherein the first message comprises multiple values, and wherein the selecting of the tunnel device is based on the first value associated with the selected tunnel device being equal to one of the multiple values ([193], [276], [446], [448], criteria for selecting tunnel device is based on first values being equal to one of the multiple values).
Referring to claim 33, Shribman teaches the method according to claim 23, further for use with a second attribute type, and wherein each of the tunnel devices in the group is associated with a second value relating to the second attribute type, and wherein the method further comprising, storing the second value for associated each of the tunnel devices in the group (see paragraphs [231], [264], [551], [552] ).
Referring to claim 34, Shribman teaches the method according to claim 33, wherein the selecting of the tunnel device, is based on the first and second values associated with the selected tunnel device (see paragraph [483]).
Referring to claim 35, Shribman teaches the method according to claim 33, further comprising receiving, from each of the tunnel devices in the group, the respective first and second values (see paragraphs [170], [257]).
Referring to claim 36, Shribman teaches the method according to claim 33, wherein the first message comprises a first set of one or more values and a second set of one or more values, and wherein the selecting of the tunnel device, is based on respectively comparing the first and second sets to the first and second values associated with the selected tunnel device (see paragraph [434]).
Referring to claim 37, Shribman teaches the method according to claim 36, wherein the selected tunnel device is selected so that the first value is included in the first set and the second value is included in the second set (see paragraph [448]).
Referring to claim 38, Shribman teaches the method according to claim 36, wherein the selected tunnel device is selected so that the first value is included in the first set or the second value is included in the second set (see paragraphs [453]).
Referring to claim 39, Shribman teaches the method according to claim 36, wherein the selected tunnel device is selected so that the first value is included in the first set and the second value is not included in the second set (see paragraphs [457], [458]).
Referring to claim 40, Shribman teaches the method according to claim 23, wherein the first attribute type comprises a geographical location, and wherein each of the first values comprises a name or an identifier of a continent, a country, a region, a city, a street, a ZIP code, or a timezone (see paragraph [563]).
Referring to claim 41, Shribman teaches the method according to claim 40, wherein the first value of each of the tunnel devices in the group or each of the IP addresses is based on IP geolocation (see paragraphs [563], [566]).
Referring to claim 42, Shribman teaches the method according to claim 41, wherein the geolocation is based on W3C Geolocation API (see paragraph [563], [566]).
Referring to claim 43, Shribman teaches the method according to claim 41, further for use with a database associating IP addresses to geographical locations, wherein the database is stored in the first server (see paragraph [258], [424]).
Referring to claim 44, Shribman teaches the method according to claim 43, further comprising receiving and storing, by the first server, the database (see paragraph [247]).
Referring to claim 45, Shribman teaches the method according to claim 43, further comprising estimating or associating the first value to each of the tunnel devices in the group by the database (see paragraphs [258], [267]).
Referring to claim 46, Shribman teaches the method according to claim 23, wherein the first attribute type comprises Internet Service Provider (ISP) or Autonomous System Number (ASN), wherein each of the first values comprises respectively a name or an identifier of the ISP or the ASN number (see paragraph [235], device selection based on ISP).
Referring to claim 47, Shribman teaches the method according to claim 23, wherein the first attribute type corresponds to a hardware of software of tunnel devices (see paragraph [157], [593]).
Referring to claim 48, Shribman teaches the method according to claim 47, wherein the first attribute type comprises the hardware of tunnel devices (see paragraph [193], [201], the second device may be selected based on attributes or characteristics of the device.
Referring to claim 49, Shribman teaches the method according to claim 48, wherein the first values comprise stationary or portable values, respectively based on the tunnel device being stationary or portable (see paragraph [713], portable and non-portable tunnel devices have respective values).
Referring to claim 50, Shribman teaches the method according to claim 47, wherein the first attribute type comprises a software application installed, used, or operated, in tunnel devices (see paragraph [191], tunnel devices (such as upon powering up or upon launching the applicable software application)
Referring to claim 51, Shribman teaches the method according to claim 50, wherein the first values comprise the type, make, model, or version of the software (see paragraph [282]).
Referring to claim 52, Shribman teaches the method according to claim 50, wherein the software comprises an operating system (see paragraphs [141], [189], [282])
Referring to claim 53, Shribman teaches the method according to claim 23, wherein the first attribute type corresponds to a communication property, feature of a communication link of tunnel devices (see paragraph [588])
Referring to claim 54, Shribman teaches the method according to claim 53, wherein the communication link corresponds to the respective connection to the Internet of tunnel device (see paragraph [682]).
Referring to claim 55, Shribman teaches the method according to claim 54, wherein the communication link corresponds to a communication link of a tunnel device with the first server or the second server (see paragraph [287]).
Referring to claim 56, Shribman teaches the method according to claim 53, wherein the first attribute type corresponds to a bandwidth (BW) or Round-Trip delay Time (RTT) of the communication link, and the first value is the respective estimation or measurement of the BW or RTT (see paragraphs [144], [247]).
Referring to claim 57, Shribman teaches the method according to claim 56, further comprising estimating or measuring, by the first server or by a tunnel device, the BW or RTT of the communication link (see paragraphs [260], [261] and [262]).
Referring to claim 58, Shribman teaches the method according to claim 53, wherein the first attribute type corresponds to the technology or scheme used by the tunnel devices for connecting to the first server (see paragraphs [193], [201], [222]).
Referring to claim 59, Shribman teaches the method according to claim 58, wherein the first values comprise wired or wireless values, respectively based on the tunnel device being connected to the Internet using wired or wireless connection (see paragraph [594], wired network send wired values and wireless network send wireless values).
Referring to claim 60, Shribman teaches the method according to claim 1, for use with a Domain Name System (DNS) server, wherein the content identifier comprises a domain name, the method further comprising performing, using the DNS server, a DNS resolution for obtaining a numerical IP address, and wherein the second message comprise the obtained numerical IP address (see paragraphs [189], [508], DNS resolution results in obtaining numerical IP address).
Referring to claim 61, Shribman teaches the method according to claim 1, wherein the content comprises a web-page or a web-site, and wherein the content identifier is Uniform Resource Identifier (URI) or Uniform Resource Locator (URL) (see paragraphs [266], [276], [280]).
Referring to claim 62, Shribman teaches the method according to claim 1, wherein each of the IP addresses is in IPv4 or IPv6 form (see paragraph [181], [191] see IPv4, IPv6).
Referring to claim 63, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the second server or with the selected tunnel device is based on, uses, or is compatible with, Transmission Control Protocol over Internet Protocol (TCP/IP) protocol or connection (see paragraph [113]).
Referring to claim 64, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the second server or with the selected tunnel device is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein one of the node serves as an HTTP or HTTPS server respectively and the other node serves as an HTTP or HTTPS client respectively (see paragraphs [204], [236 [280]).
Referring to claim 65, Shribman teaches the method according to claim 64, wherein the communication over the Internet with the second server or with the selected tunnel device is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein the first server serves as an HTTP or HTTPS server and respectively the second server or the selected tunnel device serves as an HTTP or HTTPS client  (see paragraph [120], HTTP Servers that involve communication over the second server).
Referring to claim 66, Shribman teaches the method according to claim 65, wherein the communication over the Internet with the second server or with the selected tunnel device is based on, uses, or is compatible with, HTTPS protocol or connection, and wherein the first or second message is according to, based on, or uses, HTTPS frame or packet form (see paragraph [561], HTTPS connection being used is based on HTTPS packet frame).
Referring to claim 72, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the second server or with the selected tunnel device, is based on, uses, or is compatible with, HTTP Proxy protocol or connection, wherein the first server serves as an HTTP Proxy server respectively and respectively the second server or the selected tunnel device serves as an HTTP Proxy client (see paragraphs [022], [113]) .
Referring to claim 73, Shribman teaches the method according to claim 1, wherein each of the tunnel devices in the group is associated with a single IP address (see paragraph [303], method relating to a client device using a single tunnel device).
Referring to claim 74, Shribman teaches the method according to claim 1, wherein one or more of the tunnel devices in the group is associated with multiple IP addresses (see paragraph [477], IP addresses the tunnel devices are shown in second column 153b).
Referring to claim 76, Shribman teaches the method according to claim 75, wherein a primary or sole functionality of each of the one or more of the tunnel devices is to serve as a selected tunnel device (Fig. 11a-c, tunnel devices serving as selected tunnel device).
Referring to claim 77, Shribman teaches a non-transitory computer readable medium containing computer instructions that, when executed by a computer processor, cause the processor to perform the method according to claim 1 (rejected for same reason and rationales as in claim 1, (see paragraph [263]).
Referring to claim 78, Shribman teaches the method according to claim 1, further comprising storing, operating, or using, a server operating system (see paragraph [024], operating system).
Referring to claim 79, Shribman teaches the method according to claim 78, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux, or UNIX (see paragraph [025], Linux, Unix system).
Referring to claim 80, Shribman teaches the method according to claim 78, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD® (see paragraph [027], windows operating system).
Referring to claim 81, Shribman teaches the method according to claim 1, wherein the first and second servers are owned, operated, or controlled by an entity (see paragraph [075], controlled by an entity).
Referring to claim 82, Shribman teaches the method according to claim 81, wherein the tunnel device in owned, operated, or controlled by the entity (see paragraphs [097], [114], organization is the entity controlling tunnel device).
Referring to claim 84, Shribman teaches the method according to claim 1, wherein the tunnel device is randomly selected (see paragraph [194], Tunnel devices) to be used may be randomly selected).
Referring to claim 85, Shribman teaches the method according to claim 84, wherein the tunnel device is randomly selected using one or more random numbers generated by a random number generator (see paragraph [194], Tunnel devices) to be used may be randomly selected using a number generator).
Referring to claim 86, Shribman teaches the method according to claim 85, wherein the random number generator is hardware based (see paragraph [234], The random number generator may be hardware based, and may be using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena).
Referring to claim 87, Shribman teaches the method according to claim 86, wherein the random number generator is using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena (see paragraph [234], random number generator may be hardware based, and may be using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena).
Referring to claim 88, Shribman teaches the method according to claim 85, wherein the random number generator is software based (see paragraph [194],  software based using pseudo-random numbers.)
Referring to claim 89, Shribman teaches the method according to claim 88, wherein the random number generator is based on executing an algorithm for generating pseudo-random numbers (see paragraph [201]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Herrero (US pub, 2017/0048192) in view of Sung (US pub, 20210058271)
Referring to claim 1, Herrero teaches a method for fetching a content identified by a content identifier by using tunnel devices, for use with a first and second servers and a group of tunnel devices that are each connected to the Internet and are each addressable in the Internet using a respective IP address (Fig. 1, User equipment UE 102 operating a Tunnel client 106 & Tunneling server 116), where the first server stores a list of the IP addresses associated with the tunnel devices in the group (item 104 store a list of IP addresses), the method by the first server comprising:
receiving, from the second server, a first message that includes the content identifier (see paragraph [035], Tunnel client 106 receives from a Tunneling server 116 with message 404 with content identifier such as IP address);
selecting, an IP address associated with a tunnel device from the list of tunnel devices, in response to the received first message (see paragraph [038], issuing a service request address); and
sending, to the selected tunnel device, a second message that comprises the content identifier using an IP address of the selected tunnel device (see paragraph [039],sends back an address reservation service response 408 that includes the information of the address that was reserved (e.g., 192.168.1.10+n).
Herrero teaches multihoming for tunnel media that relies on single tunneling server and  single client device . 
However, sung teaches multiple gateways and servers that fetch content through tunnel groups at a network node (see Sung: [050], [055], [058], [059], Fig. 7a, 7b, connection established between multiple gateway devices 201 and 251).  
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Herrero single tunnel device to include plurality of gateways connected over a tunnel to be arranged in a client-server network of plurality of nodes (items 201, 251) implementing tunnel connections to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple tunnel groups according to policies and various conditions for providing secure and enhanced user-experiences with content distribution.
Claim 30, 31 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et.al (US pub, 20150067819). in view of Boren (US pub, 2009/0106551)
Referring to claim 30, Shribman teaches the method of claim 29 but expressly lacks wherein values of the first attribute type are numerical values, wherein the first message comprises a minimum value, and wherein the selecting, of the tunnel device, is based on the first value of the associated with the selected tunnel device being higher than the minimum value ([065], minimum required value set by Gatekeeper as 5).
However, Boren teaches wherein values of the first attribute type are numerical values, wherein the first message comprises a minimum value, and wherein the selecting, of the tunnel device, is based on the first value of the associated with the selected tunnel device being higher than the minimum value ([065], minimum required value set by Gatekeeper as 5).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Tunnel device to include definable requirement such as maximum values and minimum values as taught by Boren in order to efficiently manage a large scale organization in a cost effective manner. 
Referring to claim 31, Boren teaches the method according to claim 29, wherein values of the first attribute type are numerical values, wherein the first message comprises a maximum value, and wherein the selecting of the tunnel device, is based on the first value associated with the selected tunnel device being lower than the maximum value (see paragraphs [092] – [096], maximum definable values).
Referring to claim 32, Boren teaches the method according to claim 31, wherein the first message further comprises a minimum value, and wherein the selecting of the tunnel device, is based on the first value associated with the selected tunnel device further being higher than the minimum value (see paragraph [049]-[051]).
Claim 67, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et.al (US pub, 20150067819). in view of Dick (US Pub, 2005/0091540).
Referring to claim 67, Shribman teaches the method of claim 66 but expressly lacks further extracting, the content identifier using Secure Sockets Layer (SSL) sniffing (Dick [040], sniffing engine extract the content identifier using SSL sniffing).
However, Dick teaches extracting, the content identifier using Secure Sockets Layer (SSL) sniffing (Dick [040], sniffing engine extract the content identifier using SSL sniffing).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Tunnel device to include sniffing engine as taught by Dick in order to efficiently manage a large scale organization in a cost effective manner. 
Referring to claim 68, Shribman teaches the method according to claim 66, wherein the first or second message comprises an attribute value corresponding to an attribute type, and wherein the method further comprising extracting the attribute value using SSL sniffing (see Dick paragraph [041] has a data store 318 used for extracting attribute value using SSL sniffing).
Claim 69, 70, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et al (US pub, 20150067819). in view of Abdo et al (US pub, 20040052257)
Referring to claim 69, Shribman teaches the method of claim 1 with a method for fetching content from a web server to a client device and teaches NAT traversal scheme but expressly lacks wherein the communication over the Internet with the second server or with the selected tunnel device, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein the first server serves as an SOCKS server respectively and respectively the second server or the selected tunnel device serves as an SOCKS client.
However, Abdo teaches wherein the communication over the Internet with the second server or with the selected tunnel device, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection (Abdo see paragraph [122]), wherein the first server serves as an SOCKS server respectively and respectively the second server or the selected tunnel device serves as an SOCKS client (Abdo: see paragraph [122], A SOCKS-based IPv6/IPv4 Gateway Mechanism implementing SOCKS Client).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s network that illustrates plurality of gateways connected over a tunnel to include Abdo’s access devices implementing secure tunnel connections to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple tunnel groups according to policies and various network conditions for providing secure and enhanced user-experiences with content distribution. 
Referring to claim 70, The combination of Shribman and Abdo teaches the method according to claim 69, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKSS (see paragraph [122] SOCKS protocol is compatible with various versions).
Referring to claim 71, Abdo teaches the method according to claim 69, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF REC 3089 (Abdo paragraph [122], RFC 1928).
Claim 75 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman in view of Dahlberg (US pat, 10,749,893).
Referring to claim 75. Shribman teaches the method according to claim 1 that fetches content from a web server to a client device and tunnel device but lacks wherein one or more of the tunnel devices in the group is associated with more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses.
However, Dahlberg teaches . Furthermore, wherein one or more of the tunnel devices in the group is associated with more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses. (Col 19: 1-12, 10,000 computers with distinct IP addresses).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Tunnel device to include list of  distinct IP addresses as taught by Dahlberg in order to efficiently manage a large scale organization in a cost effective manner.
Referring to claim 83, Shribman teaches the method according to claim 1 that fetches content from a web server to a client device and tunnel device but expressly lacks the list of distinct IP addresses associated with the tunnel device to be more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses (Col 19: 1-12, 10,000 computers with distinct IP addresses).
However, Dahlberg teaches . Furthermore, wherein the tunnel device is associated with more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses (Col 19: 1-12, 10,000 computers with distinct IP addresses).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Tunnel device to include list of  distinct IP addresses as taught by Dahlberg in order to efficiently manage a large scale organization in a cost effective manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454